Citation Nr: 0016697	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a total disability rating for compensation 
based on unemployability of the individual.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel








INTRODUCTION

The veteran had active service from May 1967 to October 1969.

This appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied entitlement to a 
total disability rating for compensation based on 
unemployability of the individual (TDIU).  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran has not requested a hearing.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for TDIU is capable of substantiation and is therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board observes that, in letters and statements, the 
veteran has asserted that he is unable to seek or maintain 
employment because of his service-connected patellectomy.  
Thus, he has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  See Colayang v. West, 12 Vet. App. 524, 538 
(1999); Anderson v. Brown, 5 Vet. App. 347, 353 (1993).  

An April 1996 Board decision denied an increased rating above 
20 percent for service-connected residuals of a patellectomy 
of the right knee.  In May 1997, the U.S. Court of Veteran's 
Appeals affirmed that Board decision.  The Board decision 
referred the TDIU issue to the RO for consideration.  As 
noted in the introduction, in September 1998, the RO denied 
the TDIU claim.  Since that time, the veteran has asserted 
that his service-connected right knee disability has 
increased in severity.  This new claim for an increased 
rating for the service-connected right knee has not been 
developed for appellate review and is referred to the RO for 
appropriate action.  

Because the veteran has recently asserted that his service-
connected right knee has increased in severity, the Board 
must delay consideration of the TDIU claim.  When a veteran 
files a TDIU claim and later files an increased rating claim, 
the increased rating claim is inextricably intertwined with 
the TDIU claim because the increased rating claim could have 
an impact on the TDIU claim.  See Babchak v. Principi, 3 Vet. 
App. 466, 1992.

In November 1998, the veteran implied that he received 
supplemental security income and/or public assistance 
benefits.  It does not appear that the RO has attempted to 
obtain any SSA records.  Because an SSA decision is pertinent 
to a determination of the appellant's ability to engage in 
substantially gainful employment, any such records should be 
obtained and associated with the claims files.  See Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).  

In a May 1999 statement, the veteran expressed willingness to 
report for a VA knee examination if conducted at the Erie, 
Pennsylvania, VA Medical Center.  The claims file reflects 
that the veteran did not report for VA examinations in August 
1999; however, other correspondence indicates that the 
veteran changed addresses three times during 1999 and it 
cannot be ascertained whether the examination notifications 
were sent to the correct address.  The duty to assist in this 
case requires a right knee examination to include a medical 
opinion as to whether the veteran is unable to work due to 
his service-connected right patellectomy alone.  See 
Colayang v. West, 12 Vet. App. at 538; Friscia v. Brown, 
7 Vet. App. 294, 297 (1994).  

The veteran's claims files also reveal that he has applied 
for Chapter 31 training benefits, although no VR&E folder is 
associated with the claims folders.  If a VR&E folder does 
exist for this veteran, that should also be obtained and 
incorporated with the claims files.  

Since issuance of the statement of the case (SOC) in January 
1999, the veteran has submitted additional evidence directly 
to the Board that has not been considered by the RO.  The 
veteran has not waived his right to initial RO consideration 
of the evidence.  38 C.F.R. § 20.1304(c) (1999).  The claims 
file must be returned to the RO for this important procedural 
step.  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records that are not associated 
with the claims files.  The RO should 
ascertain whether the veteran has applied 
for SSA disability benefits, and, if so, 
the RO should obtain records pertinent to 
any SSA determination.  If such records 
are not available, the RO should clearly 
document that fact in the claims file.

2.  The RO should send the veteran a VA 
Form 21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability for completion and 
inclusion in the claims folders.  The 
veteran should be asked to provide 
documentary evidence of the adverse 
impact that his service-connected right 
knee has had on his employment.

3.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims files, he 
should be afforded an appropriate VA 
examination to determine the current 
severity of his service-connected right 
knee disability.  The address to which 
notification is sent should be noted in 
the file.  The claims file and a copy of 
this remand must be made available to the 
examiner for review.  All necessary tests 
should be conducted.  The examiner should 
review the claims file and provide an 
opinion as to whether it is at least as 
likely as not that the right knee 
disability alone would render the veteran 
incapable of obtaining and retaining 
substantially gainful employment.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citations to specific 
evidence in the record, in a typewritten 
report. 

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions. 

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

6.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO should re-
adjudicate the veteran's TDIU claim and 
should review the issue of an increased 
rating for the right knee.  This review 
should consider all relevant evidence 
received since issuance of the statement 
of the case and should consider the 
provisions of 38 C.F.R. §§ 3.321(b), 
4.16, and 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5257.  

7.  If the determination remains 
unfavorable to the veteran, he should 
then be provided with a supplemental 
statement of the case and afforded the 
appropriate period of time in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


